Case 2:19-cv-06906-VAP-GJS Document 15 Filed 09/04/19 Page 1 of 3 Page ID #:75



 1   Nancy E. Wolff, Esq., No. 133334
     Scott J. Sholder, Esq. (pro hac vice pending)
 2
     COWAN, DEBAETS, ABRAHAMS,
 3   & SHEPPARD LLP
     9595 Wilshire Boulevard, Suite 900
 4
     Beverly Hills, CA 90212
 5   Telephone: (310) 492-4392
     Telefax: (310) 492-4394
 6
     nwolff@cdas.com
 7
     Attorneys for Plaintiff
 8
     TEAMLAB INC.
 9

10
     [Additional counsel on signature page]

11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13

14    TEAMLAB INC., a Japanese corporation,          Case No.: 2:19-cv-06906-VAP-GJS
15
                       Plaintiff,
16                                                   STIPULATION TO EXTEND
17    vs.                                            TIME TO RESPOND TO INITIAL
                                                     COMPLAINT BY NOT MORE
18    MUSEUM OF DREAM SPACE, LLC, a                  THAN 30 DAYS (L.R. 8-3)
19    California limited liability company, and
      DAHOOO AMERICAN
20    CORPORATION, an Illinois corporation,          Complaint Served: Aug. 26, 2019
21                                                   Current Response Date: Sept. 16, 2019
                       Defendants.                   New Response Date: Oct. 7, 2019
22

23

24
                                       STIPULATION
25
            Pursuant to Central District of California Local Rule 8-3, plaintiff TEAMLAB
26
     INC. and defendants Museum of Dream Space, LLC and Dahooo American
27
     Corporation (collectively, “Defendants”), by and through their respective counsel,
28
                                              1
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                           (L.R. 8-3)
Case 2:19-cv-06906-VAP-GJS Document 15 Filed 09/04/19 Page 2 of 3 Page ID #:76



 1   hereby stipulate that the time for filing a response by Defendants to the complaint filed
 2   on August 8, 2019 and served on August 26, 2019 shall be extended from September
 3   16, 2019 to October 7, 2019.
 4        IT IS SO STIPULATED.
 5

 6
         Dated: September 4, 2019                   COWAN DEBAETS ABRAHAMS
                                                    & SHEPPARD, LLP
 7

 8                                                  By: /s/ Nancy E. Wolff
                                                       Nancy E. Wolff, Esq.
 9

10                                                  Attorneys for Plaintiff TeamLab Inc.

11                                                  GLASER WEIL FINK HOWARD
12                                                  AVCHEN & SHAPIRO LLP

13                                                  By: /s/ Justin Thiele
14                                                     Justin Thiele, Esq.

15                                                  Lawrence M. Hadley
16                                                  Justin Thiele
                                                    10250 Constellation Blvd., 19th Flr.
17                                                  Los Angeles, California 90067
18                                                  Phone: 310-553-3000
                                                    Fax: 310-556-2920
19                                                  lhadley@glaserweil.com
20                                                  jthiele@glaserweil.com

21                                                  Attorneys for Defendants Museum of
22                                                  Dream Space, LLC and Dahooo
                                                    American Corporation
23

24

25

26

27

28
                                                2
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                           (L.R. 8-3)
Case 2:19-cv-06906-VAP-GJS Document 15 Filed 09/04/19 Page 3 of 3 Page ID #:77



 1   Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other signatories listed,
 2   and on whose behalf the filing is submitted, concur in the filing’s content and have
 3   authorized the filing.
 4

 5
           Dated: September 4, 2019                   COWAN DEBAETS ABRAHAMS
                                                      & SHEPPARD, LLP
 6

 7                                                    By: /s/Nancy E. Wolff
                                                          Nancy E. Wolff, Esq.
 8

 9                                                    Attorneys for Plaintiff TeamLab Inc.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
        STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                             (L.R. 8-3)
